DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 10, 14-17, and 21-23. Claims 8 and 20 are cancelled. Curently claims 1-7, 9-19, and 21-27 are under review.

Response to Arguments
The Applicant’s arguments with respect to claims 1-7, 9-19, and 21-27 have been considered and are fully persuasive.

Allowable Subject Matter
Claims 1-7, 9-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches an electronic device/method/non-transitory storage medium that obtains an actual view image; recognizes an external object within the actual view image; identifies a first virtual image associated with the external object; displays the first virtual image on a portion of the actual view image by hiding a portion of the external object of the actual view image; capturing an image of at least one eye area of a user by using a first camera module and identifying a degree of eye closing of the at least one eye area of an eye included in the captured image; changing the display of the first virtual image by adjusting at least one characteristic of the first virtual image based on the identified degree of eye closing of the at least one eye area; and when a plurality of virtual images are displayed, only a transparency in a virtual image of the plurality of virtual images which corresponds to a user’s gaze is adjusted based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/Examiner, Art Unit 2621


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621